oOo won DBD CF Re SH

10
11
12
13

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cr-00001-JCM-BNW Document 50 Filed 12/04/20 Page 1 of 8

—— FILED

—enteren RECHT
COUNSEL/PARTIES OF RECO Wy

DEC -4 2020

CLERK US DISTRICT CO
By. DISTRICT OF NEVADA

SSS DEPUT]

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-001-JCM-BNW
Plaintiff, Final Order of Forfeiture
v.
CLAUDIA ANN MERRILL,

Defendant.

 

14:
15

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c), 18 U.S.C. § 982(a)(7), and 21 U.S. C. § 853(p) based
upon the plea of guilty by Claudia Ann Merrill to the criminal offense, forfeiting the
property and imposing an in personam criminal forfeiture money judgment set forth in the
Plea Agreement and the Forfeiture Allegation of the Criminal Information and shown by
the United States to have the requisite nexus to the offense to which Claudia Ann Merrill
pled guilty. Criminal Information, ECF No. 9; Plea Agreement, ECF No. 11; Preliminary
Order of Forfeiture, ECF No. 13; Change of Plea, ECF No. 14.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment amount of $1,775,271.61
complies with Honeycutt v. United States, 137 S. Ct. 1626 (2017).

This Court finds the United States published the notice of forfeiture in accordance

with the law via the official government internet forfeiture site, www. forfeiture.gov,

 

 
—_—

BS bh bo Bw BB BO MH ON OND SB SO SOO SOO eS SELL ell
oe 4s DO OH BP WY HY RP Oo DO woe HN HR OH ee DS HY KF BS

Oo CO sS DA A Be YH WY

 

 

Case 2:20-cr-00001-JCM-BNW Document 50 Filed 12/04/20 Page 2 of 8

consecutively from February 12, 2020, through March 12, 2020, notifying all potential third
parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,
ECF No. 16-1, p. 5.

This Court finds the United States notified known third parties by personal service or
by regular mail and certified mail return receipt requested of their right to petition the Court.
Notice of Filing Service of Process ~ Personal Service Exhibits, ECF No. 17-1; Notice of

|| Filing Service of Process — Mailing Exhibits, ECF No. 21-1.

On March 5, 2020, the United States Marshals Service (USMS) personally served
Amethyst Health, Inc., c/o President, Tisha Steward with copies of the Preliminary Order
of Forfeiture and the Notice. Service was accepted by Chris Travica, Operations Manager.
Notice of Filing Service of Process — Personal Service Exhibits, ECF No. 17-1, p. 3, 9-11,
13-16.

On March 6, 2020, the USMS attempted to serve and on March 9, 2020, the USMS
personally served U.S. Dept. of Veterans Affairs, Attn: Greg Fitzgerald with copies of the
Preliminary Order of Forfeiture and the Notice. Service was accepted by Brandon Blount.
Notice of Filing Service of Process — Personal Service Exhibits, ECF No. 17-1, p. 4, 9-11,
13-16.

On March 5, 2020, and March 9, 2020, the USMS attempted to personally serve
Claude Merrill, Jr., with copies of the Preliminary Order of Forfeiture and the Notice.
Notice of Filing Service of Process — Personal Service Exhibits, ECF No. 17-1, p. 5, 9-11,
13-16.

On March 5, 2020, and March 9, 2020, the USMS attempted to personally serve
Mark Merrill c/o Claude Merrill, Jr., with copies of the Preliminary Order of Forfeiture and
the Notice. Notice of Filing Service of Process — Personal Service Exhibits, ECF No. 17-1,

{\p. 6, 9-11, 13-16.

On March 5, 2020, and March 9, 2020, the USMS attempted to personally serve
Mark Merrill with copies of the Preliminary Order of Forfeiture and the Notice, Notice of

Filing Service of Process — Personal Service Exhibits, ECF No, 17-1, p. 7, 9-11, 13-16.
2

 
re

bho i) bo i) Bo th bo bo bo = ee — — —_ _ — — —_ —_

Oo wo HN DO WH Fe We WH

 

 

Case 2:20-cr-00001-JCM-BNW Document50 Filed 12/04/20 Page’3 of 8

On February 27, 2020, the United States Attomey’s Office (USAQ) served and

|| attempted to serve Amethyst Health Inc., c/o Secretary, Allyson David by regular and

|| certified return receipt mail with the Preliminary Order of Forfeiture and Notice. The

certified mail was returned as unclaimed, unable to forward. Notice of Filing Service of
Process — Mailing Service Exhibits, ECF No. 21-1, p. 3, 7-9, 11-14, 16-18.

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Secretary, Allyson David by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and Notice. The certified mail was returned as unclaimed,
unable to forward. Notice of Filing Service of Process — Mailing Service Exhibits, ECF No.
21-1, p. 3, 7-9, 11-14, 19-21.

On February 27, 2020, the USAO served Amethyst Health Inc., c/o President, Tisha
Steward by regular and certified return receipt mail with the Preliminary Order of Forfeiture
and Notice. Notice of Filing Service of Process — Mailing Service Exhibits, ECF No. 21-1,
p. 3, 7-9, 11-14, 22-23.

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Treasurer, OLA Lawyer by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and Notice. The certified mail was returned as unclaimed,
unable to forward. Notice of Filing Service of Process — Mailing Service Exhibits, ECF No.
21-1, p. 3, 7-9, 11-14, 24-26.

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Treasurer, OLA Lawyer by regular and certified return receipt mail with the

|| Preliminary Order of Forfeiture and Notice. The certified mail was returned as unclaimed,

unable to forward. Notice of Filing Service of Process — Mailing Service Exhibits, ECF No.
21-1, p. 3, 7-9, 11-14, 27-29.

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Director, Deborah Pyant by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and Notice. The certified mail was returned as unclaimed,

f/f

 
wo oO SN DB TA & BH

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28

 

 

Case 2:20-cr-00001-JCM-BNW Document 50 Filed 12/04/20 Page 4 of 8

unable to forward. Notice of Filing Service of Process — Mailing Service Exhibits, ECF No.
21-1, p. 3-4, 7-9, 11-14, 30-32. |

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Director, Deborah Pyant by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and Notice. The certified mail was returned as not
deliverable as addressed. Notice of Filing Service of Process — Mailing Service Exhibits,
ECF No. 21-1, p. 4, 7-9, 11-14, 33-35.

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Director, Antoinette Turner by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and Notice. The certified mail was retumed as unclaimed,
unable to forward. Notice of Filing Service of Process —- Mailing Service Exhibits, ECF No.
21-1, p. 4, 7-9, 11-14, 36-38,

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Registered Agent, OLA Lawyer by regular and certified return receipt mail with
the Preliminary Order of Forfeiture and Notice. The certified mail was returned as
unclaimed, unable to forward. Notice of Filing Service of Process — Mailing Service
Exhibits, ECF No. 21-1, p. 4, 7-9, 11-14, 39-42,

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Director, Mark Merrill by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and Notice. The certified mail was returned as unclaimed,
unable to forward. Notice of Filing Service of Process — Mailing Service Exhibits, ECF No.
21-1, p. 4, 7-9, 11-14, 43-46.

On February 27, 2020, the USAO served and attempted to serve Mark Merrill, c/o
Claude Merrill, Jr., by reguiar and certified return receipt mail with the Preliminary Order
of Forfeiture and Notice. The certified mail was returned as attempted not known. Notice of
Filing Service of Process — Mailing Service Exhibits, ECF No. 21-1, p. 4, 7-9, 11-14, 47-49.

On February 27, 2020, the USAO served and attempted to serve Mark Merrill by

regular and certified return receipt mail with the Preliminary Order of Forfeiture and
4

 
oOo CO SN DH TH BH W BD

10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24

25

26
27

28.

 

 

Case 2:20-cr-00001-JCM-BNW Document 50 Filed 12/04/20 Page 5 of 8

Notice. The certified mail was returned as attempted not known. Notice of Filing Service of
Process — Mailing Service Exhibits, ECF No. 21-1, p. 4, 7-9, 11-14, 50-52. |

On February 27, 2020, the USAO served and attempted to serve Claude Merrill, Jr.,
by regular and certified return receipt mail with the Preliminary Order of Forfeiture and
Notice. The certified mail was returned as attempted not known. Notice of Filing Service of
Process — Mailing Service Exhibits, ECF No. 21-1, p. 4, 7-9, 11-14, 53-55.

On February 27, 2020, the USAO served the U.S. Dept. of Veterans Affairs, Attn:
Greg Fitzgerald by regular and certified return receipt mail with the Preliminary Order of
Forfeiture and Notice. Notice of Filing Service of Process — Mailing Service Exhibits, ECF
No. 21-1, p. 5, 7-9, 11-14, 56-57.

On March 16, 2020, the USAO served Claude Merrill, Jr., by regular and certified
return receipt mail with the Preliminary Order of Forfeiture and Notice. Notice of Filing
Service of Process — Mailing Service Exhibits, ECF No. 21-1, p. 5, 7-9, 11-14, 58-59.

On March 16, 2020, the USAO served Mark Merrill by regular and certified return
receipt mail with the Preliminary Order of Forfeiture and Notice. Notice of Filing Service of|
Process — Mailing Service Exhibits, ECF No. 21-1, p. 5, 7-9, 11-14, 60-61.

On March 16, 2020, the USAO served Mark Merrill c/o Claude Merrill, Jr., by
regular and certified return receipt mail with the Preliminary Order of Forfeiture and
Notice. Notice of Filing Service of Process — Mailing Service Exhibits, ECF No. 21-1, p. 5,
7-9, 11-14, 62-63.

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Director, Antoinette Turner by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and Notice. The certified mail was returned as unclaimed,
unable to forward. Notice of Filing Service of Process - Mailing Service Exhibits, ECF No.
21-1, p. 5, 7-9, 11-14, 64-66. |

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Registered Agent, OLA Lawyer by regular and certified return receipt mail with

the Preliminary Order of Forfeiture and Notice. The certified mail was returned as
5

 
| 10
11
12
13
14

15)

wo ceo nn DW HN Pe Wi bs

16
17
18

19
20
21
22
23
24
29
26
27
28

 

 

Case 2:20-cr-00001-JCM-BNW Document 50 Filed 12/04/20 Page 6 of 8

unclaimed, unable to forward. Notice of Filing Service of Process — Mailing Service
Exhibits, ECF No. 21-1, p. 5, 7-9, 11-14, 67-69.

On February 27, 2020, the USAO served and attempted to serve Amethyst Health
Inc., c/o Director, Mark Merrill by regular and certified return receipt mail with the
Preliminary Order of Forfeiture and Notice. The certified mail was returned as unclaimed,
unable to forward. Notice of Filing Service of Process — Mailing Service Exhibits, ECF No.
21-1, p. 5, 7-9, 11-14, 70-72.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States:

1. $1,045;

2. $1,209;

3. $1,209;

4. $1,638;

5. $1,645.81;

6. $1,743;

7. $1,881;

8. $1,007;

9, $1,173;
10, $1,198;
11. $1,881;
12. $13,151.05; and
13. $2,230

(all of which constitutes property); and

 
—

eee et
Dn wn ef. WHS WH KF BS

bo &Me SY US hUwNSlUDND OUD OUDNYlCUDN DO
ao sa DB Oo F&F WO KY KF S&F OBO ©

wo wo nN DO UH FP WH WH

me
~~

 

 

Case 2:20-cr-00001-JCM-BNW Document 50 Filed 12/04/20 Page 7 of 8

that the United States recover from Claudia Ann Merrill the in personam criminal
forfeiture money judgment of $1,775,271.61, not to be held jointly and severally liable with
any codefendants, the collected money judgment amount between the codefendants is not to
exceed $1,775,271.61, and that the property will be applied toward the payment of the
money judgment; and |

the forfeiture of the money judgment and the property is imposed pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
981{aX1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(7); 21 U.S.C. § 853(p); and 21
U.S.C. § 853(n)(7); that the money judgment shall be collected; and that the property and
the collected amount shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of

deposit, as well as any income derived as a result of the government’s management of any

|| property forfeited herein, and the proceeds from the sale of any forfeited property shall be

|| disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

|| copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

DATED pe , 2020.
i CtLel ote.

J. C. MAHAN
UNITED STATES DISTRICT JUDGE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

 

oO Oo NN DH OO FB WY bt

 

 

Case 2:20-cr-00001-JCM-BNW Document 50 Filed 12/04/20 Page 8 of 8

A. copy of the foregoing was served upon counsel of record via Electronic Filing on

June 18, 2020.

CERTIFICATE OF SERVICE

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
